i          i        i                                                                   i      i      i




                                   MEMORANDUM OPINION

                                          No. 04-08-00797-CV

                                Arthur GONZALES and Doyle Weaver,
                                           Appellants

                                                     v.

                                              Irma WELLS,
                                                 Appellee

                           From the County Court at Law, Kerr County, Texas
                                      Trial Court No. 07-760-C
                              Honorable Spencer Brown, Judge Presiding

PER CURIAM

Sitting:          Catherine Stone, Chief Justice
                  Karen Angelini, Justice
                  Sandee Bryan Marion, Justice

Delivered and Filed: February 4, 2009

DISMISSED

           Appellants have filed a motion indicating that the parties have fully resolved and settled all

issues in dispute. Because the parties have reached a final settlement of all issues raised in this

appeal, appellants ask that we dismiss this appeal. See TEX . R. APP . P. 42.1(a)(1). Appellants’

motion to dismiss is granted, and this appeal is dismissed. The parties have agreed that each party

will bear his or her own costs; therefore, costs of appeal are taxed against the parties who incurred

them. See id. at (d).

                                                          PER CURIAM